Exhibit 10.1

 

Execution Version

 

$400,000,000

 

HALCÓN RESOURCES CORPORATION

 

9.75% SENIOR NOTES DUE 2020

 

PURCHASE AGREEMENT

 

December 16, 2013

 

BARCLAYS CAPITAL INC.

WELLS FARGO SECURITIES, LLC
                                                As the Initial Purchasers

 

Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

 

Wells Fargo Securities, LLC

550 S. Tryon Street, 5th Floor

Charlotte, North Carolina 28202

 

Ladies and Gentlemen:

 

Halcón Resources Corporation, a Delaware corporation (the “Company”), proposes,
upon the terms and conditions set forth in this agreement (this “Agreement”), to
issue and sell to you, as the initial purchasers (the “Initial Purchasers”),
$400,000,000 in aggregate principal amount of its 9.75% Senior Notes due 2020
(the “Notes”).  The Notes will (i) have terms and provisions that are summarized
in the Pricing Disclosure Package and the Offering Memorandum (as defined
below), and (ii) are to be issued pursuant to that certain Indenture dated as of
July 16, 2012 (the “Indenture”), by and among the Company, the Guarantors (as
defined below) and U.S. Bank National Association, as trustee (the “Trustee”)
pursuant to which the Company previously issued, on July 16, 2012, $750 million
in aggregate principal amount of 9.75% Senior Notes due 2020 (the “Existing
Notes”).  The Notes and the Existing Notes will be treated as a single class of
debt securities under the Indenture.

 

The Company’s obligations under the Notes, including the due and punctual
payment of interest on the Notes, will be irrevocably and unconditionally
guaranteed (the “Guarantees”) by the guarantors listed in Schedule II hereto
(together the “Guarantors”).  As used herein, the term “Notes” shall include the
Guarantees, unless the context otherwise requires.  This Agreement is to confirm
the agreement concerning the purchase of the Notes from the Company by the
Initial Purchasers.

 

--------------------------------------------------------------------------------


 

1.                                      Purchase and Resale of the Notes.  The
Notes will be offered and sold to the Initial Purchasers without registration
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
on an exemption pursuant to Section 4(2) under the Securities Act.  The Company
and the Guarantors have prepared a preliminary offering memorandum, dated
December 16, 2013 (the “Preliminary Offering Memorandum”), a pricing term sheet
substantially in the form attached hereto as Schedule III (the “Pricing Term
Sheet”) setting forth the terms of the Notes omitted from the Preliminary
Offering Memorandum and certain other information and an offering memorandum,
dated December 16, 2013 (the “Offering Memorandum”), setting forth information
regarding the Company, the Guarantors, the Notes and the Exchange Notes (as
defined herein) and the Guarantees and the Exchange Guarantees (as defined
herein).  The Preliminary Offering Memorandum, as supplemented and amended as of
the Applicable Time (as defined below), together with the Pricing Term Sheet and
any of the documents listed on Schedule IV(A) hereto are collectively referred
to as the “Pricing Disclosure Package.”  The Company and the Guarantors hereby
confirm that they have authorized the use of the Pricing Disclosure Package and
the Offering Memorandum in connection with the offering and resale of the Notes
by the Initial Purchasers. “Applicable Time” means 3:00 p.m. (New York City
time) on December 16, 2013.

 

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Company’s most recent Annual Report on Form 10-K and all subsequent documents
filed with the United States Securities and Exchange Commission (the
“Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or prior to
the date of the Preliminary Offering Memorandum, the Pricing Disclosure Package
or the Offering Memorandum, as the case may be that are incorporated by
reference therein.  Any reference to the Preliminary Offering Memorandum,
Pricing Disclosure Package or the Offering Memorandum, as the case may be, as
amended or supplemented, as of any specified date, shall be deemed to include
any documents filed with the Commission by the Company pursuant to
Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of the
Preliminary Offering Memorandum, Pricing Disclosure Package or the Offering
Memorandum, as the case may be, and prior to such specified date.  All documents
filed under the Exchange Act that are incorporated by reference therein shall be
deemed to be included in the Preliminary Offering Memorandum, Pricing Disclosure
Package or the Offering Memorandum, as the case may be, or any amendment or
supplement thereto are hereinafter called the “Exchange Act Reports.”

 

You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Notes purchased by you hereunder on the terms set forth in each of
the Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to (i) persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“QIBs”),
and (ii) outside the United States to certain persons in compliance with
Regulation S under the Securities Act (“Regulation S”).  Those persons specified
in clauses (i) and (ii) are referred to herein as “Eligible Purchasers.”

 

Holders (including subsequent transferees) of the Notes will have the
registration rights set forth in the registration rights agreement in a form
reasonably satisfactory to the Initial Purchasers (the “Registration Rights
Agreement”) between the Company, the Guarantors and the Initial Purchasers to be
dated the Closing Date (as defined herein), for so long as such Notes

 

2

--------------------------------------------------------------------------------


 

constitute “Transfer Restricted Securities” (as defined in the Registration
Rights Agreement).  Pursuant to the Registration Rights Agreement, the Company
and the Guarantors will agree to file with the Commission under the
circumstances set forth therein, a registration statement under the Securities
Act relating to the Company’s 9.75% Senior Notes due 2020 (the “Exchange Notes”)
and the Guarantors’ Exchange Guarantees (the “Exchange Guarantees”) to be
offered in exchange for the Notes and the Guarantees.  Such portion of the
offering is referred to as the “Exchange Offer”.

 

2.                                      Representations, Warranties and
Agreements of the Company and the Guarantors.  The Company and each of the
Guarantors, jointly and severally, represent, warrant and agree as follows:

 

(a)                                 When the Notes and Guarantees are issued and
delivered pursuant to this Agreement, such Notes and Guarantees will not be of
the same class (within the meaning of Rule 144A under the Securities Act) as
securities of the Company or the Guarantors that are listed on a national
securities exchange registered under Section 6 of the Exchange Act or that are
quoted in a U.S. automated inter-dealer quotation system.

 

(b)                                 Neither the Company nor any subsidiary of
the Company is or, after giving effect to the offer and sale of the Notes and
the application of the proceeds therefrom as described under “Use of Proceeds”
in each of the Pricing Disclosure Package and the Offering Memorandum, will be
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the Commission thereunder.

 

(c)                                  Assuming the accuracy of your
representations and warranties in Section 3(b), the purchase and resale of the
Notes pursuant hereto (including pursuant to the Exempt Resales) are exempt from
the registration requirements of the Securities Act.  No form of general
solicitation or general advertising within the meaning of Regulation D
(including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) was used
by the Company, the Guarantors, or any person acting on behalf of the Company or
the Guarantors (other than you, as to whom the Company and the Guarantors make
no representation) in connection with the offer and sale of the Notes.

 

(d)                                 No directed selling efforts within the
meaning of Rule 902 under the Securities Act were used by the Company, the
Guarantors, any affiliate of the Company or the Guarantors or any person acting
on behalf of the Company or the Guarantors (other than you, as to whom the
Company and the Guarantors make no representation) with respect to Notes sold
outside the United States in accordance with Regulation S, and the Company and
any person acting on its behalf (other than you, as to whom the Company and the
Guarantors make no representation) has complied with and will implement the
“offering restrictions” required by Rule 902 under the Securities Act.

 

(e)                                  Each of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum, each as
of its respective date, contains all the

 

3

--------------------------------------------------------------------------------


 

information specified in, and meeting the requirements of, Rule 144A(d)(4) under
the Securities Act.

 

(f)                                   The Preliminary Offering Memorandum, the
Pricing Disclosure Package and the Offering Memorandum have been prepared by the
Company and the Guarantors for use by the Initial Purchasers in connection with
the Exempt Resales.  No order or decree preventing the use of the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum,
or any order asserting that the transactions contemplated by this Agreement are
subject to the registration requirements of the Securities Act has been issued,
and no proceeding for that purpose has commenced or is pending or, to the
knowledge of the Company or any of the Guarantors is contemplated.

 

(g)                                  The Pricing Disclosure Package did not, as
of the Applicable Time, and will not, as of the Closing Date, contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that no representation or warranty is
made as to information contained in or omitted from the Pricing Disclosure
Package in reliance upon and in conformity with written information furnished to
the Company by any Initial Purchaser specifically for inclusion therein, which
information is specified in Section 8(e).

 

(h)                                 The Offering Memorandum will not, as of its
date or as of the Closing Date, contain an untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Offering Memorandum in reliance upon and in conformity
with written information furnished to the Company through any Initial Purchaser
specifically for inclusion therein, which information is specified in
Section 8(e).

 

(i)                                     Neither the Company nor any Guarantor
has made any offer to sell or solicitation of an offer to buy the Notes that
would constitute a “free writing prospectus” (if the offering of the Notes was
made pursuant to a registered offering under the Securities Act), as defined in
Rule 405 under the Securities Act (a “Free Writing Offering Document”) without
the prior consent of the Initial Purchasers; any such Free Writing Offering
Document the use of which has been previously consented to by the Initial
Purchasers is listed on Schedule IV.

 

(j)                                    The Pricing Disclosure Package, when
taken together with each Free Writing Offering Document listed in Schedule
IV(B) hereto, did not, as of the Applicable Time, and will not, as of the
Closing Date, contain an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package (or Free Writing Offering Document listed in
Schedule IV(B) hereto) in reliance upon and in conformity with written
information furnished to the Company by any Initial Purchaser specifically for
inclusion therein, which information is specified in Section 8(e).

 

(k)                                 The documents incorporated by reference in
the Pricing Disclosure Package and the Offering Memorandum, at the time they
were filed with the Commission,

 

4

--------------------------------------------------------------------------------


 

complied in all material respects with the applicable requirements of the
Exchange Act and the rules and regulations of the Commission thereunder, and
none of such documents, when read together with the other information in the
Pricing Disclosure Package, contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and any further documents so filed and incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum, when such documents are filed
with the Commission will conform in all material respects to the applicable
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder and will not, when read together with the other information in the
Pricing Disclosure Package, contain an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they are made, not misleading.

 

(l)                                     The statistical and market-related data
relating to the Company included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum and the consolidated financial
statements of the Company and its subsidiaries are based on or derived from
sources that the Company believes to be reliable in all material respects.

 

(m)                             The Company has been duly incorporated, is
validly existing and is in good standing under the laws of the State of
Delaware, with corporate power and authority to own, lease and operate its
properties and conduct its business as described in the Pricing Disclosure
Package and the Offering Memorandum; the Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure to qualify or to be in good standing would not have a material adverse
effect on the business, properties, prospects, financial condition,
stockholders’ equity or results of operations of the Company and its
subsidiaries taken as a whole (a “Material Adverse Effect”); each subsidiary of
the Company other than those subsidiaries which would not, individually or in
the aggregate, constitute a “significant subsidiary” as defined in Item
1-02(w) of Regulation S-X (each such “significant subsidiary,” a “Subsidiary”)
is a corporation, partnership, limited liability company or business trust duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization, with the requisite
entity power and authority to own, lease and operate its properties, except
where the failure to qualify or be in good standing would not have a Material
Adverse Effect.  The Company does not own or control, directly or indirectly,
any corporation, association or other corporate entity that, individually or in
the aggregate would constitute a Subsidiary, other than the subsidiaries listed
on Schedule II hereof.  On a consolidated basis, the Company and its
subsidiaries conduct their business as described in the Pricing Disclosure
Package and the Offering Memorandum and each Subsidiary is duly qualified as a
foreign corporation, partnership, limited liability company, business trust or
other organization to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure to qualify or to be in good standing would not result in a Material
Adverse Effect.

 

(n)                                 The Company has the authorized equity
capitalization as set forth in the Pricing Disclosure Package and the Offering
Memorandum, and all of the issued and outstanding

 

5

--------------------------------------------------------------------------------


 

shares of capital stock of the Company have been duly authorized and validly
issued and are fully paid and non-assessable.  Except as otherwise disclosed in
the Pricing Disclosure Package and the Offering Memorandum, all of the issued
and outstanding capital stock or other ownership interests of each subsidiary of
the Company (i) have been duly authorized and validly issued, (ii) are fully
paid and non-assessable and (iii) are owned by the Company directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance, claim or equity except as described in the Pricing Disclosure
Package and the Offering Memorandum and except for such security interests,
mortgages, pledges, liens, encumbrances, claims or equities that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(o)                                 The Company and each Guarantor has all
requisite corporate power, partnership or limited liability company and
authority, as applicable, to perform its obligations under the Indenture.  The
Indenture has been duly and validly authorized, executed and delivered by the
Company and the Guarantors and constitutes a valid and binding agreement of the
Company and the Guarantors, enforceable against the Company and the Guarantors
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).  No qualification of the Indenture under the
Trust Indenture Act of 1939 (the “Trust Indenture Act”) is required in
connection with the offer and sale of the Notes contemplated hereby or in
connection with the Exempt Resales.  The Indenture conforms to the description
thereof in each of the Pricing Disclosure Package and the Offering Memorandum.

 

(p)                                 The Company has all requisite corporate
power and authority to execute, issue, sell and perform its obligations under
the Notes.  The Notes have been duly authorized by the Company and, when duly
executed by the Company in accordance with the terms of the Indenture, assuming
due authentication of the Notes by the Trustee, upon delivery to the Initial
Purchasers against payment therefor in accordance with the terms hereof, will be
validly issued and delivered and will constitute valid and binding obligations
of the Company entitled to the benefits of the Indenture, enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law).  The Notes will conform in
all material respects to the description thereof in each of the Pricing
Disclosure Package and the Offering Memorandum.

 

(q)                                 The Company has all requisite corporate
power and authority to execute, issue and perform its obligations under the
Exchange Notes.  The Exchange Notes have been duly and validly authorized by the
Company and if and when issued and authenticated in accordance with the terms of
the Indenture and delivered in accordance with the Exchange Offer provided for
in the Registration Rights Agreement, will be validly issued and delivered and
will constitute valid and binding obligations of the Company entitled to the
benefits of the Indenture, enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium, and other laws
relating to or affecting creditors’ rights generally and by general equitable

 

6

--------------------------------------------------------------------------------


 

principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

 

(r)                                    Each Guarantor has all requisite
corporate, partnership or limited liability company power and authority, as
applicable, to execute, issue and perform its obligations under the Guarantees. 
The Guarantees have been duly and validly authorized, executed and delivered by
the Guarantors upon the due execution, authentication and delivery of the Notes
in accordance with the Indenture and the issuance of the Notes in the sale to
the Initial Purchasers contemplated by this Agreement, will constitute valid and
binding obligations of the Guarantors, enforceable against the Guarantors in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).  The Guarantees will conform in all material
respects to the description thereof in each of the Pricing Disclosure Package
and the Offering Memorandum.

 

(s)                                   Each Guarantor has all requisite
corporate, partnership or limited liability company power and authority, as
applicable, to execute, issue and perform its obligations under the Exchange
Guarantees.  The Exchange Guarantees have been duly and validly authorized by
the Guarantors and if and when executed and delivered by the Guarantors in
accordance with the terms of the Indenture and upon the due execution and
authentication of the Exchange Notes in accordance with the Indenture and the
issuance and delivery of the Exchange Notes in the Exchange Offer contemplated
by the Registration Rights Agreement, will be validly issued and delivered and
will constitute valid and binding obligations of the Guarantors entitled to the
benefits of the Indenture, enforceable against the Guarantors in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium, and other laws
relating to or affecting creditors’ rights generally and by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

 

(t)                                    The Company and each Guarantor has all
requisite corporate, partnership or limited liability company power and
authority, as applicable, to execute, deliver and perform its obligations under
the Registration Rights Agreement.  The Registration Rights Agreement has been
duly authorized by the Company and each Guarantor and, when executed and
delivered by the Company and each Guarantor in accordance with the terms hereof
and thereof, will be validly executed and delivered and (assuming the due
authorization, execution and delivery thereof by you) will be the legally valid
and binding obligation of the Company and each Guarantor in accordance with the
terms thereof, enforceable against the Company and each Guarantor in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting creditor’s rights generally, by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and, as to rights of indemnification and contribution, by
principles of public policy.  The Registration Rights Agreement will conform in
all material respects to the description thereof in each of the Pricing
Disclosure Package and the Offering Memorandum.

 

7

--------------------------------------------------------------------------------


 

(u)                                 The Company and each Guarantor has all
requisite corporate power to execute, deliver and perform its obligations under
this Agreement.  This Agreement has been duly and validly authorized, executed
and delivered by the Company and each of the Guarantors.

 

(v)                                 The issue and sale of the Notes and the
Guarantees, the execution, delivery and performance by the Company and the
Guarantors of the Notes, the Guarantees, the Exchange Notes, the Exchange
Guarantees, the Indenture, the Registration Rights Agreement and this Agreement,
the application of the proceeds from the sale of the Notes as described under
“Use of Proceeds” in each of the Pricing Disclosure Package and the Offering
Memorandum, the consummation of the transactions contemplated hereby and
thereby, will not (i) conflict with or result in a breach or violation of any of
the terms or provisions of, impose any lien, charge or encumbrance upon any
property or assets of the Company, the Guarantors or their respective
subsidiaries, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, license, lease or other agreement or instrument to which
the Company, the Guarantors or any of their respective subsidiaries is a party
or by which the Company, the Guarantors or any of their respective subsidiaries
is bound or to which any of the property or assets of the Company, the
Guarantors or any of their respective subsidiaries is subject, (ii) result in
any violation of the provisions of the charter or by-laws (or similar
organizational documents) of the Company, the Guarantors or any of their
respective subsidiaries, or (iii) result in any violation of any statute or any
judgment, order, decree, rule or regulation of any court or governmental agency
or body having jurisdiction over the Company, the Guarantors or any of their
respective subsidiaries or any of their properties or assets, except, with
respect to clauses (i) and (iii), conflicts or violations that would not
reasonably be expected to have a Material Adverse Effect or would not, in the
aggregate, reasonably be expected to have a material adverse effect on ability
of the company or any Guarantor to perform their obligations under this
Agreement.

 

(w)                               No consent, approval, authorization or order
of, or filing, registration or qualification with, any court or governmental
agency or body, domestic or foreign, having jurisdiction over the Company is
required for the offering and sale of the Notes or the consummation by the
Company of the other transactions contemplated by this Agreement or the
Registration Rights Agreement, except for the filing of the registration
statement by the Company with the Commission pursuant to the Securities Act, as
required by the Registration Rights Agreement, and such consents, approvals,
authorizations, orders, registrations, filings or qualifications which shall
have been obtained or made prior to the Closing Date as described in this
Agreement or as may be required by the securities or blue sky laws of the
various states, the Securities Act and the securities laws of any jurisdiction
outside the United States in which the Notes are offered.

 

(x)                                 Except for the Registration Rights Agreement
and as disclosed in the Pricing Disclosure Package and the Offering Memorandum,
there are no contracts, agreements or understandings between the Company, any
Guarantor and any person granting such person the right to require the Company
or any Guarantor to file a registration statement under the Securities Act with
respect to any securities of the Company or any Guarantor owned or to be owned
by such person or to require the Company or any Guarantor to include such
securities in the securities registered pursuant to the Registration Rights
Agreement or in any securities being

 

8

--------------------------------------------------------------------------------


 

registered pursuant to any other registration statement filed by the Company or
any Guarantor under the Securities Act.

 

(y)                                 Neither the Company, any Guarantor nor any
other person acting on behalf of the Company or any Guarantor has sold or issued
any securities that would be integrated with the offering of the Notes
contemplated by this Agreement pursuant to the Securities Act, the rules and
regulations thereunder or the interpretations thereof by the Commission.

 

(z)                                  Neither the Company, the Guarantors nor any
of their respective subsidiaries has sustained, since the date of the latest
audited financial statements included and incorporated by reference in the
Pricing Disclosure Package and the Offering Memorandum, any loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, and, since such date, there has not been any change in the
capital stock, partnership or limited liability interests, as applicable, or
long-term debt, of the Company, the Guarantors or any of their respective
subsidiaries or any adverse change, or any development involving a prospective
adverse change, in or affecting the business, properties, prospects, financial
condition, stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole, in each case except as could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(aa)                          The historical financial statements (including the
related notes and supporting schedules) of each of the Company and
GeoResources, Inc. (“GeoResources”) included and/or incorporated by reference in
the Pricing Disclosure Package and the Offering Memorandum present fairly in all
material respects the financial condition, results of operations and cash flows
of the entities purported to be shown thereby, at the dates and for the periods
indicated, and have been prepared in conformity with accounting principles
generally accepted in the United States applied on a consistent basis throughout
the periods involved.  The statement of revenues and direct operating expenses
of each of the East Texas Assets (as defined in the Pricing Disclosure Package)
and the Williston Basin Assets (as defined in the Pricing Disclosure Package)
present fairly in all material respects the revenues and direct operating
expenses of the East Texas Assets and the Williston Basin Assets, as applicable,
at the dates and for the periods indicated.  The interactive data in eXtensible
Business Reporting Language (“XBRL”) included or incorporated by reference in
the Pricing Disclosure Package and the Offering Memorandum fairly presents the
financial information called for in all material respects and has been prepared
in accordance with the Commission’s rules and guidelines applicable thereto.

 

(bb)                          The pro forma financial statements included in the
Pricing Disclosure Package and the Offering Memorandum include assumptions that
provide a reasonable basis for presenting the significant effects directly
attributable to the transactions and events described therein, the related pro
forma adjustments give appropriate effect to those assumptions, and the pro
forma adjustments reflect the proper application of those adjustments to the
historical financial statement amounts in the pro forma financial statements
included in the Pricing Disclosure Package.  The pro forma financial statements
included in the Pricing Disclosure Package have been prepared in accordance with
the Commission’s rules and guidance with respect to pro forma financial
information.  The pro forma financial statements included in the

 

9

--------------------------------------------------------------------------------


 

Pricing Disclosure Package and the Offering Memorandum have been prepared on the
basis consistent with such historical financial statements, except for the pro
forma adjustments specified therein, and include all material adjustments to the
historical financial data required by Rule 11-02 of Regulation S-X to reflect
the GeoResources Merger (as defined therein), the acquisition of the East Texas
Assets, the acquisition of the Williston Basin Assets, including the issuance of
$750 million of 8% Automatically Convertible Preferred Stock, the issuance of
the Existing Notes, the private placement of approximately 41.9 million shares
of the Company’s common stock and the issuance of $750 million of 8.875% senior
notes, and to give effect to the other transactions described therein, and give
effect to assumptions made on a reasonable basis and in good faith and present
fairly in all material respects the historical and proposed transactions
reflected therein. The other financial information and data included and
incorporated by reference in the Offering Memorandum, historical and pro forma,
are, in all material respects, accurately presented and prepared on a basis
consistent with such financial statements and the books and records of the
Company.

 

(cc)                            Deloitte & Touche LLP, who have certified
certain financial statements of the Company, whose reports appear in the Pricing
Disclosure Package and the Offering Memorandum or are incorporated by reference
therein and who delivered the initial letter referred to in Section 7(f) hereof,
are independent registered public accountants as required by the Securities Act
and the rules and regulations thereunder and the rules and regulations of the
Public Company Accounting Oversight Board (the “PCAOB”) during the periods
covered by the financial statements on which they reported contained in and
incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum.

 

(dd)                          Grant Thornton LLP, who have certified certain
financial statements of GeoResources and SBE Partners LP, whose reports appear
in the Pricing Disclosure Package and the Offering Memorandum or are
incorporated by reference therein and who have delivered the initial letter
referred to in Section 7(f) hereof, were independent registered public
accountants of GeoResources as required by the Securities Act and the rules and
regulations thereunder and the rules and regulations of the PCAOB during the
periods covered by the financial statements on which they reported contained in
and incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum.

 

(ee)                            UHY LLP, who have certified certain statements
of revenues and direct operating expenses of the East Texas Assets and the
Williston Basin Assets, whose reports appear in the Pricing Disclosure Package
and the Offering Memorandum or are incorporated by reference therein and who
have delivered the initial letter referred to in Section 7(f) hereof, are
independent registered public accountants as required by the Securities Act and
the rules and regulations thereunder and the rules and regulations of the PCAOB
during the periods covered by the financial statements on which they reported
contained in and incorporated by reference in the Pricing Disclosure Package and
the Offering Memorandum.

 

(ff)                              The Company and its subsidiaries have
defensible title to all of their interests in oil and gas properties (other than
interests earned under farm-out, participation or similar agreements in which an
assignment or transfer is pending) and all their interests in other real
property and good title to all other properties owned by them, in each case,
free and clear of all mortgages, pledges, liens, security interests, claims,
restrictions or encumbrances of any kind

 

10

--------------------------------------------------------------------------------


 

except such as (i) are described in the Pricing Disclosure Package and the
Offering Memorandum, (ii) liens and encumbrances under operating agreements,
unitization and pooling agreements, production sales contracts, farm-out
agreements and other oil and gas exploration participation and production
agreements, in each case that secure payment of amounts not yet due and payable
for the performance of other unmatured obligations and are of a scope and nature
customary in the oil and gas industry or arise in connection with drilling and
production operations, or (iii) would not have a Material Adverse Effect; except
as described in the Pricing Disclosure Package or the Offering Memorandum or as
would not have a Material Adverse Effect, all of the leases and subleases of
real property of the Company or any of its subsidiaries and under which the
Company or any of its subsidiaries holds properties described in the Pricing
Disclosure Package and the Offering Memorandum, are in full force and effect.

 

(gg)                            Netherland, Sewell & Associates (the “Company
Reservoir Engineer”), whose report dated December 31, 2012, is summarized or
excerpted in reports incorporated by reference, or included, in the Pricing
Disclosure Package and the Offering Memorandum, was, as of the date of such
report, and is, as of the date hereof, an independent petroleum engineer with
respect to the Company.  The written engineering report prepared by the Company
Reservoir Engineer dated January 31, 2013 setting forth the proved reserves
attributed to the oil and gas properties of the Company and its subsidiaries
accurately reflects in all material respects the interests of the Company and
its subsidiaries in the properties therein as of December 31, 2012 and was
prepared in accordance with the Commission’s rules and regulations relating to
the reporting of oil and natural gas reserves; the information furnished by the
Company to the Company Reservoir Engineer for purposes of preparing its report,
including, without limitation, production, costs of operation and development,
current prices for production, agreements relating to current and future
operations and sales of production, was true, correct and complete in all
material respects on the date supplied and was prepared in accordance with
customary industry practices, as indicated in the letter of the Company
Reservoir Engineer dated January 31, 2013.

 

(hh)                          Forrest A. Garb & Associates (“Forrest A. Garb”),
whose report dated February 7, 2012, is summarized or excerpted in reports
incorporated by reference, or included, in the Pricing Disclosure Package and
the Offering Memorandum, was, as of the date of such report, and is, as of the
date hereof, an independent petroleum engineer with respect to the Company.  The
written engineering report prepared by Forrest A. Garb dated February 7, 2012
setting forth the proved reserves attributed to the oil and gas properties of
the Company and its subsidiaries accurately reflects in all material respects
the interests of the Company its subsidiaries in the properties therein as of
December 31, 2011 and was prepared in accordance with the Commission’s rules and
regulations relating to the reporting of oil and natural gas reserves; the
information furnished by the Company to Forrest A. Garb for purposes of
preparing its report, including, without limitation, production, costs of
operation and development, current prices for production, agreements relating to
current and future operations and sales of production, was true, correct and
complete in all material respects on the date supplied and was prepared in
accordance with customary industry practices, as indicated in the letter of
Forrest A. Garb dated February 7, 2012.

 

(ii)                                  The Company and each of its subsidiaries
have such permits, licenses, patents, franchises, certificates of need and other
approvals or authorizations of governmental or

 

11

--------------------------------------------------------------------------------


 

regulatory authorities (“Permits”) as are necessary under applicable law to own
their properties and conduct their businesses in the manner described in the
Pricing Disclosure Package and the Offering Memorandum, except for any of the
foregoing that would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect; each of the Company and its subsidiaries has fulfilled
and performed all of its obligations with respect to the Permits, and no event
has occurred that allows, or after notice or lapse of time would allow,
revocation or termination thereof or results in any other impairment of the
rights of the holder or any such Permits, except for any of the foregoing that
could not reasonably be expected to have a Material Adverse Effect.

 

(jj)                                The Company and each of its subsidiaries own
or possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses, know-how, software, systems and technology
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses and have no reason to believe that the conduct of
their respective businesses will conflict in any material respect with, and have
not received any notice of any material claim of conflict with, any such rights
of others.

 

(kk)                          Other than as set forth in the Pricing Disclosure
Package and the Offering Memorandum, there are no legal or governmental
proceedings pending to which the Company or any of its subsidiaries is a party
or of which any property of the Company or any of its subsidiaries is the
subject which if determined adversely to the Company, or such subsidiary, would
individually or in the aggregate, have a Material Adverse Effect or which would
materially and adversely affect the consummation of the transactions
contemplated under this Agreement or the Registration Rights Agreement or the
performance by the Company or any Guarantor of their obligations hereunder or
thereunder; and, to the Company’s and the Guarantors’ knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others.

 

(ll)                                  There are no contracts or other documents
that would be required to be described in a registration statement filed under
the Securities Act or filed as exhibits to a registration statement of the
Company pursuant to Item 601(10) of Regulation S-K, or a periodic report of the
Company under the Exchange Act that would be incorporated by reference therein,
that have not been described in the Pricing Disclosure Package and the Offering
Memorandum.  The statements made in the Pricing Disclosure Package and the
Offering Memorandum, insofar as they purport to constitute summaries of the
terms of the contracts and other documents that are so described, constitute
accurate summaries of the terms of such contracts and documents in all material
respects.  Neither the Company, the Guarantors nor any of their respective
subsidiaries has knowledge that any other party to any such contract or other
document has any intention not to render full performance as contemplated by the
terms thereof.

 

(mm)                  The statements made in the Pricing Disclosure Package and
the Offering Memorandum under the captions “Business” (as incorporated by
reference from the Company’s Exchange Act Reports), “Certain United States
Federal Income Tax Considerations” and “Certain Considerations for ERISA and
Other U.S. Employee Benefit Plans,” insofar as they purport to constitute
summaries of the terms of statutes, rules or regulations, legal or

 

12

--------------------------------------------------------------------------------


 

governmental proceedings or contracts and other documents, constitute accurate
summaries of the terms of such statutes, rules and regulations, legal and
governmental proceedings and contracts and other documents in all material
respects.

 

(nn)                          No relationship, direct or indirect, that would be
required to be described in a registration statement of the Company pursuant to
Item 404 of Regulation S-K, exists between or among the Company or any Guarantor
and their respective subsidiaries, on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company or any Guarantor and their
respective subsidiaries, on the other hand, that has not been described in the
Pricing Disclosure Package and the Offering Memorandum.

 

(oo)                          No labor disturbance by or dispute with the
employees of the Company or any of its subsidiaries exists or, to the knowledge
of the Company or any Guarantor, is imminent that could reasonably be expected
to have a Material Adverse Effect.

 

(pp)                          (i) Each “employee benefit plan” (within the
meaning of Section 3(3) of the Employee Retirement Security Act of 1974, as
amended (“ERISA”)) for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each a “Plan”) has been
maintained in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations including ERISA and the Code in all
material respects; (ii) with respect to each Plan subject to Title IV of ERISA
(a) no “reportable event” (within the meaning of Section 4043(c) of ERISA) has
occurred or is reasonably expected to occur, (b) no “accumulated funding
deficiency” (within the meaning of Section 302 of ERISA or Section 412 of the
Code), whether or not waived, has occurred or is reasonably expected to occur,
(c) the fair market value of the assets under each Plan exceeds the present
value of all benefits accrued under such Plan (determined based on those
assumptions used to fund such Plan) and (d) neither the Company or any member of
its Controlled Group has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA (other than contributions to the Plan or premiums to the
PBGC in the ordinary course and without default) in respect of a Plan (including
a “multiemployer plan”, within the meaning of Section 4001(c)(3) of ERISA); and
(iii) to the knowledge of the Company, each Plan that is intended to be
qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.

 

(qq)                          The Company and each of its subsidiaries has filed
all federal, state, local and foreign income and franchise tax returns required
to be filed through the date hereof, subject to permitted extensions, and paid
all taxes due thereon, and (i) no tax deficiency has been determined adversely
to the Company, the Guarantors or any of their respective subsidiaries, nor
(ii) does the Company or any Guarantor have any knowledge of any tax
deficiencies that could, in the case of clause (i) or (ii) in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(rr)                                There are no transfer taxes or other similar
fees or charges under Federal law or the laws of any state, or any political
subdivision thereof, required to be paid in

 

13

--------------------------------------------------------------------------------


 

connection with the execution and delivery of this Agreement or the issuance by
the Company or sale by the Company of the Notes.

 

(ss)                              Since the date as of which information is
given in the Pricing Disclosure Package and the Offering Memorandum and except
as may otherwise be described in the Pricing Disclosure Package and the Offering
Memorandum, neither the Company nor any Guarantor has (i) incurred any material
liability or obligation, direct or contingent, other than liabilities and
obligations that were incurred in the ordinary course of business, (ii) entered
into any material transaction not in the ordinary course of business or
(iii) declared or paid any dividend on its capital stock.

 

(tt)                                Neither the Company nor any of its
subsidiaries (i) is in violation of its charter or by-laws (or similar
organizational documents), (ii) is in default, and no event has occurred that,
with notice or lapse of time or both, would constitute such a default, in the
due performance or observance of any term, covenant, condition or other
obligation contained in any indenture, mortgage, deed of trust, loan agreement,
license or other agreement or instrument to which it is a party or by which it
is bound or to which any of its properties or assets is subject, or (iii) is in
violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over it or its property or
assets or has failed to obtain any license, permit, certificate, franchise or
other governmental authorization or permit necessary to the ownership of its
property or to the conduct of its business, except in the case of clauses
(ii) and (iii), to the extent any such conflict, breach, violation or default
would not reasonably be expected to have a material adverse effect on the
ability of the Company or any Guarantor to perform their obligations under this
Agreement.

 

(uu)                          Neither the Company nor any of its subsidiaries,
nor, to the knowledge of the Company and the Guarantors, any director, officer,
agent, employee or other person associated with or acting on behalf of the
Company, the Guarantors or any of their respective subsidiaries, has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

 

(vv)                          The Company and each of its subsidiaries (i) are,
and at all times prior hereto were, in compliance with all laws, regulations,
ordinances, rules, orders, judgments, decrees, permits or other legal
requirements of any governmental authority, including without limitation any
international, national, state, provincial, regional, or local authority,
relating to the protection of human health or safety, the environment, or
natural resources, or to hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”) applicable to such entity, which compliance
includes, without limitation, obtaining, maintaining and complying with all
permits and authorizations and approvals required by Environmental Laws to
conduct their respective businesses, and (ii) have not received notice of any
actual or alleged violation of Environmental Laws, or of any potential liability
for or other obligation concerning the presence, disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, except in
the case of clause (i) or (ii) where such non-compliance, violation, liability,
or other obligation could not, in the aggregate, reasonably be expected to have
a

 

14

--------------------------------------------------------------------------------


 

Material Adverse Effect.  Except as described in the Pricing Disclosure Package,
(A) there are no proceedings that are pending, or known to be contemplated,
against the Company or any of its subsidiaries under Environmental Laws in which
a governmental authority is also a party, other than such proceedings regarding
which it is reasonably believed no monetary sanctions of $100,000 or more will
be imposed, (B) the Company, the Guarantors and their respective subsidiaries
are not aware of any issues regarding compliance with Environmental Laws, or
liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that could
reasonably be expected to have a Material Adverse Effect, and (C) none of the
Company, the Guarantors and their respective subsidiaries anticipates material
capital expenditures other than in the ordinary course of business relating to
Environmental Laws.

 

(ww)                      None of the transactions contemplated by this
Agreement (including, without limitation, the use of the proceeds from the sale
of the Notes), will violate or result in a violation of Section 7 of the
Exchange Act, or any regulation promulgated thereunder, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System.

 

(xx)                          The statements contained in the Pricing Disclosure
Package and the Offering Memorandum under the caption “Description of the
Notes,” insofar as they purport to constitute a summary of the terms of the
Indenture, the Notes, the Registration Rights Agreement and the Guarantees and
under the captions “Description of Our Other Indebtedness” and “Plan of
Distribution” insofar as they purport to describe the provisions of the
documents referred to therein, are accurate in all material respects.

 

(yy)                          The Company and its affiliates have not taken,
directly or indirectly, any action designed to or that has constituted or that
could reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company or the Guarantors in
connection with the offering of the Notes.

 

(zz)                            The Company and each of its subsidiaries
maintain a system of internal control over financial reporting (as such term is
defined in Rule 13a-15(f) of the Exchange Act) that complies with the
requirements of the Exchange Act and that has been designed by, or under the
supervision of, the Company’s principal executive and principal financial
officers, to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with generally accepted accounting principles in the United States. 
The Company and each of its subsidiaries maintains internal accounting controls
that are sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorization,
(ii) transactions are recorded as necessary to permit preparation of the
Company’s financial statements in conformity with accounting principles
generally accepted in the United States and to maintain accountability for its
assets, (iii) access to the Company’s assets is permitted only in accordance
with management’s general or specific authorization, (iv) the recorded
accountability for the Company’s assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences, and (v) the interactive data in XBRL included or incorporated by
reference in the Pricing Disclosure Package and the Offering Memorandum

 

15

--------------------------------------------------------------------------------


 

fairly presents the information called for in all material respects and is
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 

(aaa)                   (i) The Company and each of its subsidiaries have
established and maintain disclosure controls and procedures (as such term is
defined in Rule 13a-15 under the Exchange Act), (ii) such disclosure controls
and procedures are designed to ensure that the information required to be
disclosed by the Company in the reports they file or submit under the Exchange
Act (assuming the Company was required to file or submit such reports under the
Exchange Act) is accumulated and communicated to management of the Company and
its subsidiaries, including their respective principal executive officers and
principal financial officers, as appropriate, to allow timely decisions
regarding required disclosure to be made; and (iii) such disclosure controls and
procedures are effective in all material respects to perform the functions for
which they were established.

 

(bbb)                   Since the date of the most recent balance sheet of the
Company and its consolidated subsidiaries audited by Deloitte & Touche LLP and
reviewed by the audit committee of the board of directors of the Company,
(i) the Company has not been advised of by its auditors, nor has it identified
(A) any material weaknesses in the design or operation of internal controls, and
(B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the internal controls of the Company
and each of its subsidiaries; and (ii) there have been no changes in internal
controls or in other factors that have materially affected or are reasonably
likely to materially affect internal controls.

 

(ccc)                      No subsidiary of the Company is currently prohibited,
directly or indirectly, from paying any dividends to the Company, from making
any other distribution on such subsidiary’s capital stock, from repaying to the
Company any loans or advances to such subsidiary from the Company or from
transferring any of such subsidiary’s property or assets to the Company or any
other subsidiary of the Company, except as described in the Pricing Disclosure
Package and the Offering Memorandum.

 

(ddd)                   There is and has been no failure on the part of the
Company or, to the knowledge of the Company, any of its directors or officers,
in their capacities as such, to comply with any applicable provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith.

 

(eee)                      The section entitled “Management’s Discussion and
Analysis of Financial Condition and Results of Operations—Critical Accounting
Policies and Estimates” as incorporated by reference from the Company’s Exchange
Act Reports in the Pricing Disclosure Package and the Offering Memorandum
accurately and fully describes in all material respects (A) the accounting
policies that the Company believed as of the date thereof were the most
important in the portrayal of the Company’s financial condition and results of
operations and that required management’s most difficult, subjective or complex
judgments; (B) the judgments and uncertainties affecting the application of
critical accounting policies; and (C) the likelihood that materially different
amounts would be reported under different conditions or using different
assumptions and an explanation thereof.

 

16

--------------------------------------------------------------------------------


 

(fff)                         The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company or any Guarantor, threatened, except, in each case, as
would not reasonably be expected to have a Material Adverse Effect.

 

(ggg)                      None of the Company, any of its subsidiaries or, to
the knowledge of the Company or any of the Guarantors, any director, officer,
agent, employee or affiliate of the Company or any of its subsidiaries
(collectively, “Covered Persons”) is currently the subject of any sanctions
administered or enforced by the U.S. Government, (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury),
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority (collectively, “Sanctions”), nor is the
Company or any of its subsidiaries organized or resident in a country or
territory other than the United States; and the Company will not directly or
indirectly use the proceeds of the offering of the Notes hereunder, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity for the purpose or with the intent to
fund any activities of or business with any person, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions.

 

(hhh)                   The Company has not taken any action or omitted to take
any action (such as issuing any press release relating to any Notes without an
appropriate legend) which may result in the loss by any of the Initial
Purchasers of the ability to rely on any stabilization safe harbor provided by
the Financial Services Authority under the Financial Services and Markets Act
2000 (the “FSMA”). The Company has been informed of the guidance relating to
stabilization provided by the Financial Services Authority, in particular in
Section MAR 2 Annex 2G of the Financial Services Handbook.

 

(iii)                               Immediately after the consummation of the
issuance and sale of the Notes in accordance with the terms of this Agreement,
each of the Company and each of the Guarantors will be Solvent. As used in this
paragraph, the term “Solvent” means, with respect to a particular date, that on
such date (i) the present fair market value (or present fair saleable value) of
the assets of the Company and its subsidiaries and the Guarantors and their
subsidiaries are not less than the total amount required to pay the probable
liabilities of the Company and its subsidiaries and the Guarantors and their
subsidiaries on their total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured, (ii) the Company and its
subsidiaries and the Guarantors and their subsidiaries are able to realize upon
their assets and pay their debts and other liabilities, contingent obligations
and commitments as they mature and become due in the normal course of business,
(iii) assuming the sale of the Notes as contemplated by this Agreement, the
Pricing Disclosure Package and the Offering Memorandum, the Company and its
subsidiaries and the Guarantors and their subsidiaries are not incurring debts
or liabilities beyond their ability to pay as such debts and liabilities mature
and (iv) the Company and its subsidiaries and the Guarantors and their
subsidiaries are not engaged

 

17

--------------------------------------------------------------------------------


 

in any business or transaction, and are not about to engage in any business or
transaction, for which their property would constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which the Company and its subsidiaries and the Guarantors and their
subsidiaries are engaged. In computing the amount of such contingent liabilities
at any time, it is intended that such liabilities will be computed at the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

(jjj)                            As of the date hereof, (i) all royalties,
rentals, deposits and other amounts owed under the oil and gas leases
constituting the oil and gas properties of the Company, the Guarantors and their
respective subsidiaries have been properly and timely paid (other than amounts
held in suspense accounts pending routine payments or related to disputes about
the proper identification of royalty owners), and no amount of proceeds from the
sale or production attributable to the oil and gas properties of the Company,
the Guarantors and their respective subsidiaries are currently being held in
suspense by any purchaser thereof, except where such amounts due could not,
individually or in the aggregate, have a Material Adverse Effect, and (ii) there
are no claims under take-or-pay contracts pursuant to which natural gas
purchasers have any make-up rights affecting the interests of the Company, the
Guarantors or their respective subsidiaries in their oil and gas properties,
except where such claims could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

(kkk)                   Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that could give rise to a valid claim against the Initial
Purchasers for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Notes.

 

(lll)                               Neither the Company nor any of its
subsidiaries is in violation of or has received notice of any violation with
respect to any federal or state law relating to discrimination in the hiring,
promotion or pay of employees, nor any applicable federal or state wage and hour
laws, the violation of any of which could reasonably be expected to have a
Material Adverse Effect.

 

Any certificate signed by any officer of the Company or any Guarantor and
delivered to the Initial Purchasers or counsel for the Initial Purchasers in
connection with the offering of the Notes shall be deemed a representation and
warranty by the Company or any such Guarantor, jointly and severally, as to
matters covered thereby, to each Initial Purchaser.

 

3.                                      Purchase of the Notes by the Initial
Purchasers, Agreements to Sell, Purchase and Resell.

 

(a)                                 The Company and the Guarantors, jointly and
severally hereby agree, on the basis of the representations, warranties,
covenants and agreements of the Initial Purchasers contained herein and subject
to all the terms and conditions set forth herein, to issue and sell to the
Initial Purchasers and, upon the basis of the representations, warranties and
agreements of the Company and the Guarantors herein contained and subject to all
the terms and conditions set forth herein, each Initial Purchasers agrees,
severally and not jointly, to purchase from the Company, at a purchase price of
101.75% of the principal amount thereof, plus accrued interest, if any, from
July 15, 2013, the total principal amount of Notes set forth opposite the name
of such Initial Purchaser in Schedule I hereto.  The Company and the Guarantors
shall not be obligated to

 

18

--------------------------------------------------------------------------------


 

deliver any of the securities to be delivered hereunder except upon transfer of
immediately available funds to the Company for all of the securities to be
purchased as provided herein.

 

(b)                                 Each of the Initial Purchasers, severally
and not jointly, hereby represents and warrants to the Company that it will
offer the Notes for sale upon the terms and conditions set forth in this
Agreement and in the Pricing Disclosure Package.  Each of the Initial
Purchasers, severally and not jointly, hereby represents and warrants to, and
agrees with, the Company, on the basis of the representations, warranties and
agreements of the Company and the Guarantors, that such Initial Purchaser:
(i) is a QIB; (ii) in connection with the Exempt Resales, will solicit offers to
buy the Notes only from, and will offer to sell the Notes only to, the Eligible
Purchasers in accordance with this Agreement and on the terms contemplated by
the Pricing Disclosure Package; and (iii) will not offer or sell the Notes, nor
has it offered or sold the Notes by, or otherwise engaged in, any form of
general solicitation or general advertising (within the meaning of Regulation D,
including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine, or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) and will
not engage in any directed selling efforts within the meaning of Rule 902 under
the Securities Act, in connection with the offering of the Notes.  The Initial
Purchasers have advised the Company that they will offer the Notes to Eligible
Purchasers at a price initially equal to 102.75% of the principal amount
thereof, plus accrued interest, if any, from July 15, 2013.  Such price may be
changed by the Initial Purchasers at any time without notice.

 

(c)                                  Each of the Initial Purchasers, severally
and not jointly, represents and warrants to the Company that:

 

(i)                                     it has complied and will comply with all
applicable provisions of the FSMA with respect to anything done by it in
relation to the Notes in, from or otherwise involving the United Kingdom, and it
has only communicated or caused to be communicated and it will only communicate
or cause to be communicated any invitation or inducement to engage in investment
activity (within the meaning of section 21 of the FSMA) received by it in
connection with the issue or sale of any Notes, in circumstances in which
section 21(1) of the FSMA does not apply to the Company; and

 

(ii)                                  in relation to each Member State of the
European Economic Area which has implemented the Prospectus Directive (each, a
“Relevant Member State”), with effect from and including the date on which the
Prospectus Directive is implemented in that Relevant Member State (the “Relevant
Implementation Date”), it has not made and will not make an offer of the Notes
to the public in that Relevant Member State prior to the publication of a
prospectus in relation to the Notes which has been approved by the competent
authority in that Relevant Member State or, where appropriate, approved in
another Relevant Member State and notified to the competent authority in that
Relevant Member State, all in accordance with the Prospectus Directive, except
that it may, with effect from and including the Relevant Implementation Date,
make an offer of the Notes to the public in that Relevant Member State at any
time:

 

19

--------------------------------------------------------------------------------


 

(A)                               to legal entities which are authorized or
regulated to operate in the financial markets or, if not so authorized or
regulated, whose corporate purpose is solely to invest in securities;

 

(B)                               to any legal entity which has two or more of
(1) an average of at least 250 employees during the last financial year; (2) a
total balance sheet of more than €43,000,000 and (3) an annual net turnover of
more than €50,000,000, as shown in its last annual or consolidated accounts;

 

(C)                               to fewer than 100, or if the Relevant Member
State has implemented the relevant provision of the 2010 Prospectus Directive
Amending Directive 150, natural or legal persons (other than qualified
investors) subject to obtaining the prior consent of the initial purchasers for
any offer; or

 

(D)                               in any other circumstances which do not
require the publication by the issuer of a prospectus pursuant to Article 3 of
the Prospectus Directive;

 

For the purposes of this representation, the expression an “offer of securities
to the public” in any Relevant Member State means the communication in any form
and by any means of sufficient information on the terms of the offer and the
Notes to be offered so as to enable an investor to decide to purchase or
subscribe the Notes, as the same may be varied in that Relevant Member State by
any measure implementing the Prospectus Directive in that Relevant Member State
and the expression “Prospectus Directive” means Directive 2003/71/EC (and
amendments thereto, including the 2010 Prospectus Directive Amendment Directive
to the extent implemented in the Relevant Member State) and includes any
relevant implementing measure in each Relevant Member State.

 

(d)                                 The Initial Purchasers have not nor, prior
to the later to occur of (A) the Closing Date and (B) completion of the
distribution of the Notes, will not, use, authorize use of, refer to or
distribute any material in connection with the offering and sale of the Notes
other than (i) the Preliminary Offering Memorandum, the Pricing Disclosure
Package, the Offering Memorandum, (ii) any written communication that contains
no “issuer information” (as defined in Rule 433(h)(2) under the Act) that was
not included (including through incorporation by reference) in the Preliminary
Offering Memorandum or any Free Writing Offering Document listed on Schedule IV
hereto, (iii) the Free Writing Offering Documents listed on Schedule IV hereto,
(iv) any written communication prepared by such Initial Purchaser and approved
by the Company in writing, or (v) any written communication relating to or that
contains the terms of the Notes and/or other information that was included
(including through incorporation by reference) in the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum.

 

20

--------------------------------------------------------------------------------


 

Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Sections
7(c) and 7(d) hereof, counsel to the Company and counsel to the Initial
Purchasers, will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements, and the Initial Purchasers hereby
consent to such reliance.

 

4.                                      Delivery of the Notes and Payment
Therefor.  Delivery to the Initial Purchasers of and payment for the Notes shall
be made at the office of Vinson & Elkins L.L.P., at 9:00 A.M., New York City
time, on December 19, 2013 (the “Closing Date”).  The place of closing for the
Notes and the Closing Date may be varied by agreement between the Initial
Purchasers and the Company.

 

The Notes will be delivered to the Initial Purchasers, or the Trustee as
custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the Notes to the
account of the Initial Purchasers at DTC.  The Notes will be evidenced by one or
more global securities in definitive form (the “Global Notes”) and will be
registered, in the case of the Global Notes, in the name of Cede & Co. as
nominee of DTC, and in the other cases, in such names and in such denominations
as the Initial Purchasers shall request prior to 10:00 A.M., New York City time,
on the second business day preceding the Closing Date.  The Notes to be
delivered to the Initial Purchasers shall be made available to the Initial
Purchasers in New York City for inspection and packaging not later than
5:00 p.m., New York City time, on the business day next preceding the Closing
Date.

 

5.                                      Agreements of the Company and the
Guarantors.  The Company and the Guarantors, jointly and severally, agree with
each of the Initial Purchasers as follows:

 

(a)                                 The Company and the Guarantors will furnish
to the Initial Purchasers, without charge, within one business day of the date
of the Offering Memorandum, such number of copies of the Offering Memorandum as
may then be amended or supplemented as it may reasonably request.

 

(b)                                 The Company and the Guarantors will not make
any amendment or supplement to the Pricing Disclosure Package or to the Offering
Memorandum of which the Initial Purchasers shall not previously have been
advised or to which they shall reasonably object after being so advised.

 

(c)                                  The Company and each of the Guarantors
consents to the use of the Pricing Disclosure Package and the Offering
Memorandum in accordance with the securities or Blue Sky laws of the
jurisdictions in which the Notes are offered by the Initial Purchasers and by
all dealers to whom Notes may be sold, in connection with the offering and sale
of the Notes.

 

(d)                                 If, at any time prior to completion of the
distribution of the Notes by the Initial Purchasers to Eligible Purchasers, any
event occurs or information becomes known that, in the judgment of the Company
or any of the Guarantors or in the opinion of counsel for the Initial
Purchasers, should be set forth in the Pricing Disclosure Package or the
Offering Memorandum so that the Pricing Disclosure Package or the Offering
Memorandum, as then

 

21

--------------------------------------------------------------------------------


 

amended or supplemented, does not include any untrue statement of material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or if it is necessary to supplement or amend the Pricing Disclosure
Package or the Offering Memorandum in order to comply with any law, the Company
and the Guarantors will forthwith prepare an appropriate supplement or amendment
thereto, and will expeditiously furnish to the Initial Purchasers and dealers a
reasonable number of copies thereof.

 

(e)                                  None of the Company or any Guarantor will
make any offer to sell or solicitation of an offer to buy the Notes that would
constitute a Free Writing Offering Document without the prior consent of the
Initial Purchasers, which consent shall not be unreasonably withheld or
delayed.  If at any time following issuance of a Free Writing Offering Document
any event occurred or occurs as a result of which such Free Writing Offering
Document conflicts with the information in the Preliminary Offering Memorandum,
the Pricing Disclosure Package or the Offering Memorandum or, when taken
together with the information in the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum, includes an untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances then
prevailing, not misleading, as promptly as practicable after becoming aware
thereof, the Company will give notice thereof to the Initial Purchasers and will
prepare and furnish without charge to the Initial Purchasers a Free Writing
Offering Document or other document which will correct such conflict, statement
or omission.

 

(f)                                   Promptly from time to time to take such
action as the Initial Purchasers may reasonably request to qualify the Notes for
offering and sale under the securities or Blue Sky laws of such jurisdictions as
the Initial Purchasers may request and to comply with such laws so as to permit
the continuance of sales and dealings therein in such jurisdictions for as long
as may be necessary to complete the distribution of the Notes; provided that in
connection therewith the Company shall not be required to (i) qualify as a
foreign corporation in any jurisdiction in which it would not otherwise be
required to so qualify, (ii) file a general consent to service of process in any
such jurisdiction, or (iii) subject itself to taxation in any jurisdiction in
which it would not otherwise be subject.

 

(g)                                  During the period commencing on the date
hereof through and including the date that is 60 days after the date hereof, the
Company and each of the Guarantors will not, without the prior written consent
of the Initial Purchasers, offer, sell, contract to sell or otherwise dispose of
any debt securities substantially similar to the Notes issued or guaranteed by
the Company or any of the Guarantors and having a tenor of more than one year
except in exchange for the Exchange Notes and the Exchange Guarantees in
connection with the Exchange Offer.

 

(h)                                 Upon request, so long as any of the Notes
are outstanding, the Company and the Guarantors will, furnish at their expense
to the Initial Purchasers and to the holders of the Notes the information
required by Rule 144A(d)(4) under the Securities Act (if any).

 

(i)                                     The Company and the Guarantors will
apply the net proceeds from the sale of the Notes to be sold by it hereunder
substantially in accordance with the description set

 

22

--------------------------------------------------------------------------------


 

forth in the Pricing Disclosure Package and the Offering Memorandum under the
caption “Use of Proceeds.”

 

(j)                                    The Company, the Guarantors and their
respective affiliates will not take, directly or indirectly, any action designed
to or that has constituted or that reasonably could be expected to cause or
result in the stabilization or manipulation of the price of any security of the
Company or the Guarantors in connection with the offering of the Notes.

 

(k)                                 The Company and the Guarantors will use
their best efforts to permit the Notes to be eligible for clearance and
settlement through DTC.

 

(l)                                     The Company and the Guarantors will not,
and will not permit any of their respective affiliates (as defined in Rule 144
under the Securities Act) to, resell any of the Notes that have been acquired by
any of them, except for Notes purchased by the Company, the Guarantors or any of
their respective affiliates and resold in a transaction registered under the
Securities Act.

 

(m)                             The Company and the Guarantors will take
precautions designed to insure that any offer or sale, direct or indirect, in
the United States or to any U.S. person (as defined in Rule 902 under the
Securities Act), of any Notes or any substantially similar security issued by
the Company or any Guarantor, within six months subsequent to the date on which
the distribution of the Notes has been completed (as notified to the Company by
any Initial Purchaser), is made under restrictions and other circumstances
reasonably designed not to affect the status of the offer and sale of the Notes
in the United States and to U.S. persons contemplated by this Agreement as
transactions exempt from the registration provisions of the Securities Act,
including any sales pursuant to Rule 144A under, or Regulations D or S of, the
Securities Act.

 

(n)                                 None of the Company or any of the Guarantors
or any other person on its or their behalf (other than the Initial Purchasers,
as to which no covenant is given) will (i) solicit offers for, or offer or sell,
the Notes by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act or
(ii) engage in any directed selling efforts within the meaning of Regulation S,
and all such persons will comply with the offering restrictions requirement of
Regulation S.

 

(o)                                 The Company and the Guarantors agree to
comply with all the terms and conditions of the Registration Rights Agreement
and all agreements set forth in the representation letters of the Company and
the Guarantors to DTC relating to the approval of the Notes by DTC for “book
entry” transfer.

 

(p)                                 The Company and the Guarantors will use
their best efforts to (i) do and perform all things required or necessary to be
done and performed under this Agreement by them prior to the Closing Date, and
(ii) satisfy all conditions precedent to the Initial Purchasers’ obligations
hereunder to purchase the Notes.

 

6.                                      Expenses.  Whether or not the
transactions contemplated by this Agreement are consummated or this Agreement is
terminated, the Company and the Guarantors, jointly and severally, agree, to pay
all expenses, costs, fees and taxes incident to and in connection with:

 

23

--------------------------------------------------------------------------------


 

(a) the preparation, printing, filing and distribution of the Preliminary
Offering Memorandum, the Pricing Disclosure Package and the Offering Memorandum
(including, without limitation, financial statements and exhibits) and all
amendments and supplements thereto (including the fees, disbursements and
expenses of the Company’s and the Guarantors’ accountants and counsel, but not,
however, legal fees and expenses of the Initial Purchasers’ counsel incurred in
connection therewith); (b) the preparation, printing (including, without
limitation, word processing and duplication costs) and delivery of this
Agreement, the Indenture, the Registration Rights Agreement, all Blue Sky
memoranda and all other agreements, memoranda, correspondence and other
documents printed and delivered in connection therewith and with the Exempt
Resales (but not, however, legal fees and expenses of the Initial Purchasers’
counsel incurred in connection with any of the foregoing other than fees of such
counsel incurred in connection with the preparation, printing and delivery of
such Blue Sky memoranda); (c) the issuance and delivery by the Company of the
Notes and by the Guarantors of the Guarantees and any taxes payable in
connection therewith; (d) the qualification of the Notes and Exchange Notes for
offer and sale under the securities or Blue Sky laws of the several states and
any foreign jurisdictions as the Initial Purchasers may designate (including,
without limitation, the reasonable fees and disbursements of the Initial
Purchasers’ counsel relating to such registration or qualification); (e) the
furnishing of such copies of the Preliminary Offering Memorandum, the Pricing
Disclosure Package and the Offering Memorandum, and all amendments and
supplements thereto, as may be reasonably requested for use in connection with
the Exempt Resales; (f) the preparation of certificates for the Notes
(including, without limitation, printing and engraving thereof); (g) the
approval of the Notes by DTC for “book-entry” transfer (including fees and
expenses of counsel for the Initial Purchasers reasonably incurred in connection
therewith); (h) the rating of the Notes and the Exchange Notes; (i) the
obligations of the Trustee, any agent of the Trustee and the counsel for the
Trustee in connection with the Indenture, the Notes and the Guarantees, the
Exchange Notes; and the Exchange Guarantees; (j) the performance by the Company
and the Guarantors of their other obligations under this Agreement; and (k) all
travel expenses (including expenses related to chartered aircraft) of each
Initial Purchaser and the Company’s officers and employees and any other
expenses of each Initial Purchaser and the Company in connection with attending
or hosting meetings with prospective purchasers of the Notes, and expenses
associated with any electronic road show.

 

7.                                      Conditions to Initial Purchasers’
Obligations.  The respective obligations of the Initial Purchasers hereunder are
subject to the accuracy, when made and on and as of the Closing Date, of the
representations and warranties of the Company and the Guarantors contained
herein, to the performance by the Company and the Guarantors of their respective
obligations hereunder, and to each of the following additional terms and
conditions:

 

(a)                                 The Initial Purchasers shall not have
discovered and disclosed to the Company on or prior to the Closing Date that the
Pricing Disclosure Package or the Offering Memorandum, or any amendment or
supplement thereto, contains an untrue statement of a fact which, in the opinion
of Vinson & Elkins L.L.P., counsel to the Initial Purchasers, is material or
omits to state a fact which, in the opinion of such counsel, is material and is
necessary in order to make the statements therein, in the light of the
circumstances then prevailing, not misleading.

 

(b)                                 All corporate proceedings and other legal
matters incident to the authorization, form and validity of this Agreement, the
Notes, the Guarantees, the Exchange

 

24

--------------------------------------------------------------------------------


 

Notes, the Exchange Guarantees, the Registration Rights Agreement, the
Indenture, the Pricing Disclosure Package and the Offering Memorandum, and all
other legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Initial Purchasers, and the Company and the Guarantors shall have furnished
to such counsel all documents and information that they may reasonably request
to enable them to pass upon such matters.

 

(c)                                  Mayer Brown LLP shall have furnished to the
Initial Purchasers its written opinion, as counsel to the Company and the
Guarantors, addressed to the Initial Purchasers and dated the Closing Date, in
form and substance reasonably satisfactory to the Initial Purchasers,
substantially in the form of Exhibit A hereto.

 

(d)                                 David Elkouri, General Counsel of the
Company, shall have furnished to the Initial Purchasers his written opinion, as
counsel to the Company and the Guarantors and dated the Closing Date, in form
and substance reasonably satisfactory to the Initial Purchasers, substantially
in the form of Exhibit B hereto.

 

(e)                                  The Initial Purchasers shall have received
from Vinson & Elkins L.L.P., counsel for the Initial Purchasers, such opinion or
opinions, dated the Closing Date, with respect to the issuance and sale of the
Notes, the Pricing Disclosure Package, the Offering Memorandum and other related
matters as the Initial Purchasers may reasonably require, and the Company shall
have furnished to such counsel such documents and information as such counsel
reasonably requests for the purpose of enabling them to pass upon such matters.

 

(f)                                   At the time of execution of this
Agreement, the Initial Purchasers shall have received from each of
(a) Deloitte & Touche LLP, (b) UHY LLC and (c) Grant Thornton LLP a letter, in
form and substance satisfactory to the Initial Purchasers, addressed to the
Initial Purchasers and dated the date hereof (i) confirming that they are
independent public accountants within the meaning of the Securities Act and are
in compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission and
(ii) stating, as of the date hereof (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in the Pricing Disclosure Package, as of a date
not more than three days prior to the date hereof), the conclusions and findings
of such firm with respect to the financial information and (iii) covering such
other matters as are ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings.

 

(g)                                  With respect to the letters of each of
(a) Deloitte & Touche LLP, (b) UHY LLC and (c) Grant Thornton LLP referred to in
the preceding paragraph and delivered to the Initial Purchasers concurrently
with the execution of this Agreement (the “initial letter”), the Company shall
have furnished to the Initial Purchasers a “bring-down letter” of such
accountants, addressed to the Initial Purchasers and dated the Closing Date
(i) confirming that they are independent public accountants within the meaning
of the Securities Act and are in compliance with the applicable requirements
relating to the qualification of accountants under Rule 2-01 of Regulation S-X
of the Commission, (ii) stating, as of the Closing Date (or, with respect to
matters involving changes or developments since the respective dates as of which
specified financial information is given in each of the Pricing Disclosure
Package or the Offering

 

25

--------------------------------------------------------------------------------


 

Memorandum, as of a date not more than three days prior to the date of the
Closing Date), the conclusions and findings of such firm with respect to the
financial information and other matters covered by the initial letter, and
(iii) confirming in all material respects the conclusions and findings set forth
in the initial letter.

 

(h)                                 Except as described in the Pricing
Disclosure Package and the Offering Memorandum, (i) neither the Company, any
Guarantor nor any of their respective subsidiaries shall have sustained, since
the date of the latest audited financial statements included and incorporated by
reference in the Pricing Disclosure Package and the Offering Memorandum, any
loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, or (ii) since such date, there
shall not have been any change in the capital stock or long-term debt of the
Company, any Guarantor or any of their respective subsidiaries or any change, or
any development involving a prospective change, in or affecting the business,
properties, prospects, financial condition, stockholders’ equity or results of
operations of the Company, the Guarantors and their respective subsidiaries,
taken as a whole, the effect of which, in any such case described in clause
(i) or (ii), is, individually or in the aggregate, in the judgment of the
Initial Purchasers, so material and adverse as to make it impracticable or
inadvisable to proceed with the offering or the delivery of the Notes being
delivered on the Closing Date on the terms and in the manner contemplated in the
Pricing Disclosure Package and the Offering Memorandum.

 

(i)                                     At the time of execution of this
Agreement, the Initial Purchasers shall have received from (a) the Company
Reservoir Engineer and (b) Forrest A. Garb an initial letter (each an “initial
expert letter”), in form and substance satisfactory to the Initial Purchasers,
addressed to the Initial Purchasers and dated the date hereof and a subsequent
letter dated as of the Closing Date, which such letter shall cover the period
from any initial expert letter to the Closing Date, confirming that they are
independent with respect to the Company and stating the conclusions and findings
of such firm with respect to matters pertaining to the Company’s use of the
reports of proved reserves from the Company Reservoir Engineer and Forrest A.
Garb.

 

(j)                                    The Company and each Guarantor shall have
furnished or caused to be furnished to the Initial Purchasers dated as of the
Closing Date a certificate of the Chief Executive Officer and Chief Financial
Officer of the Company and each Guarantor, or other officers satisfactory to the
Initial Purchasers, as to such matters as the Initial Purchasers may reasonably
request, including, without limitation, a statement that:

 

(i)                                     The representations, warranties and
agreements of the Company and the Guarantors in Section 2 are true and correct
on and as of the Closing Date, and the Company and the Guarantors have complied
with all its agreements contained herein and satisfied all the conditions on its
part to be performed or satisfied hereunder at or prior to the Closing Date; and

 

(ii)                                  They have examined the Pricing Disclosure
Package and the Offering Memorandum, and, in their opinion, (A) the Pricing
Disclosure Package, as of the Applicable Time and as of the Closing Date, and
the Offering Memorandum, as of its date and as of the Closing Date, did not and
do not contain any untrue statement of a material fact and did not and do not
omit to state a material fact necessary to make the statements therein, in the
light

 

26

--------------------------------------------------------------------------------


 

of the circumstances under which they were made, not misleading and (B) since
the date of the Pricing Disclosure Package and the Offering Memorandum, no event
has occurred which should have been set forth in a supplement or amendment to
the Pricing Disclosure Package and the Offering Memorandum.

 

(k)                                 Subsequent to the earlier of the Applicable
Time and the execution and delivery of this Agreement (i) no downgrading shall
have occurred in the rating accorded the Company’s debt securities by any
“nationally recognized statistical rating organization,” as such term is used in
Section 15E of the Exchange Act, and (ii) no such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its rating of the Notes or of any other debt securities
issued or guaranteed by the Company or any of the Guarantors (in each case,
other than an announcement with positive implications of a possible upgrading).

 

(l)                                     The Notes shall be eligible for
clearance and settlement through DTC.

 

(m)                             The Company and the Guarantors shall have
executed and delivered the Registration Rights Agreement, and the Initial
Purchasers shall have received an original copy thereof, duly executed by the
Company and the Guarantors.

 

(n)                                 Subsequent to the execution and delivery of
this Agreement there shall not have occurred any of the following:  (i) trading
in securities generally on the New York Stock Exchange or the NYSE Amex Equities
or in the over-the-counter market, or trading in any securities of the Company
on any exchange or in the over-the-counter market, shall have been suspended or
materially limited or the settlement of such trading generally shall have been
materially disrupted or minimum prices shall have been established on any such
exchange or such market by the Commission, by such exchange or by any other
regulatory body or governmental authority having jurisdiction, (ii) a general
moratorium on commercial banking activities shall have been declared by federal
or state authorities, (iii) the United States shall have become engaged in
hostilities, there shall have been an escalation in hostilities involving the
United States or there shall have been a declaration of a national emergency or
war by the United States, (iv) a material disruption in commercial banking or
securities settlement or clearance services in the United States, or (v) there
shall have occurred such a material adverse change in general economic,
political or financial conditions, including, without limitation, as a result of
terrorist activities after the date hereof (or the effect of international
conditions on the financial markets in the United States shall be such), as to
make it, in the judgment of the Initial Purchasers, impracticable or inadvisable
to proceed with the offering or delivery of the Notes being delivered on the
Closing Date on the terms and in the manner contemplated in the Pricing
Disclosure Package and the Offering Memorandum or that, in the judgment of the
Initial Purchasers, could materially and adversely affect the financial markets
or the markets for the Notes and other debt securities.

 

(o)                                 The Notes and the notation of guarantees
shall be executed by the Company and the Guarantors in substantially the
respective forms set forth in the Indenture and the Notes shall be authenticated
and delivered by the Trustee in accordance with Section 2.2 of the Indenture.

 

27

--------------------------------------------------------------------------------


 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

8.                                      Indemnification and Contribution.

 

(a)                                 The Company and each Guarantor, hereby
agrees, jointly and severally, to indemnify and hold harmless each Initial
Purchaser, its affiliates, directors, officers and employees and each person, if
any, who controls any Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any loss,
claim, damage or liability, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to purchases and sales of Notes), to which that Initial Purchaser,
affiliate, director, officer, employee or controlling person may become subject,
under the Securities Act or otherwise, insofar as such loss, claim, damage,
liability or action arises out of, or is based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained (A) in any Free Writing
Offering Document, the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum or in any amendment or supplement thereto,
(B) in any Blue Sky application or other document prepared or executed by the
Company or any Guarantor (or based upon any written information furnished by the
Company or any Guarantor) specifically for the purpose of qualifying any or all
of the Notes under the securities laws of any state or other jurisdiction (any
such application, document or information being hereinafter called a “Blue Sky
Application”), or (C) in any materials or information provided to investors by,
or with the approval of, the Company or any Guarantor in connection with the
marketing of the offering of the Notes (“Marketing Materials”), including any
road show or investor presentations made to investors by the Company (whether in
person or electronically) or any materials prepared, or approved, by the Company
for the purpose of compliance with the Canadian securities laws, or (ii) the
omission or alleged omission to state in any Free Writing Offering Document, the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum, or in any amendment or supplement thereto, or in any Blue Sky
Application or in any Marketing Materials, any material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, and shall reimburse each Initial Purchaser and
each such affiliate, director, officer, employee or controlling person promptly
upon demand for any legal or other expenses reasonably incurred by that Initial
Purchaser, affiliate, director, officer, employee or controlling person in
connection with investigating or defending or preparing to defend against any
such loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that the Company and the Guarantors shall not be liable in
any such case to the extent that any such loss, claim, damage, liability or
action arises out of, or is based upon, any untrue statement or alleged untrue
statement or omission or alleged omission made in any Preliminary Offering
Memorandum, the Pricing Disclosure Package or Offering Memorandum, or in any
such amendment or supplement thereto, or in any Blue Sky Application or in any
Marketing Materials, in reliance upon and in conformity with written information
concerning such Initial Purchaser furnished to the Company by any Initial
Purchaser specifically for inclusion therein, which information consists solely
of the information specified in Section 8(e).  The foregoing indemnity agreement
is in addition to any liability that the Company or the Guarantors may otherwise
have to any Initial Purchaser or to any affiliate, director, officer, employee
or controlling person of that Initial Purchaser.

 

28

--------------------------------------------------------------------------------


 

(b)                                 Each Initial Purchaser, severally and not
jointly, hereby agrees to indemnify and hold harmless the Company, each
Guarantor, their respective officers and employees, each of their respective
directors, and each person, if any, who controls the Company or any Guarantor
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, from and against any loss, claim, damage or liability, joint or
several, or any action in respect thereof, to which the Company, any Guarantor
or any such director, officer, employee or controlling person may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, liability or action arises out of, or is based upon, (i) any untrue
statement or alleged untrue statement of a material fact contained (A) in any
Free Writing Offering Document, Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum or in any amendment or supplement
thereto, (B) in any Blue Sky Application, or (C) in any Marketing Materials, or
(ii) the omission or alleged omission to state in any Free Writing Offering
Document, Preliminary Offering Memorandum, the Pricing Disclosure Package or the
Offering Memorandum, or in any amendment or supplement thereto, or in any Blue
Sky Application or in any Marketing Materials any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, but in each case only to the extent that
the untrue statement or alleged untrue statement or omission or alleged omission
was made in reliance upon and in conformity with written information concerning
such Initial Purchaser furnished to the Company by or on behalf of that Initial
Purchaser specifically for inclusion therein, which information is limited to
the information set forth in Section 8(e).  The foregoing indemnity agreement is
in addition to any liability that any Initial Purchaser may otherwise have to
the Company, any Guarantor or any such director, officer, employee or
controlling person.

 

(c)                                  Promptly after receipt by an indemnified
party under paragraphs (a) or (b) of this Section 8 of notice of any claim or
the commencement of any action, the indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party under paragraphs
(a) or (b) of this Section 8, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have under paragraphs (a) or (b) of this Section 8 except to the extent it
has been materially prejudiced (through the forfeiture of substantive rights or
defenses) by such failure and; provided, further, that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under this paragraph (a) or (b) of this
Section 8.  If any such claim or action shall be brought against an indemnified
party, and it shall notify the indemnifying party thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it
wishes, jointly with any other similarly notified indemnifying party, to assume
the defense thereof with counsel reasonably satisfactory to the indemnified
party.  After notice from the indemnifying party to the indemnified party of its
election to assume the defense of such claim or action, the indemnifying party
shall not be liable to the indemnified party under this Section 8 for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that the Initial Purchasers shall have the right to employ counsel to
represent jointly the Initial Purchasers and their respective affiliates,
directors, officers, employees and controlling persons who may be subject to
liability arising out of any claim in respect of which indemnity may be sought
by the Initial Purchasers against the Company or any Guarantor under this
Section 8, if (i) the Company, the Guarantors and the Initial Purchasers shall
have so mutually agreed; (ii) the Company and the Guarantors

 

29

--------------------------------------------------------------------------------


 

have failed within a reasonable time to retain counsel reasonably satisfactory
to the Initial Purchasers; (iii) the Initial Purchasers and their respective
affiliates, directors, officers, employees and controlling persons shall have
reasonably concluded, based on the advice of counsel, that there may be legal
defenses available to them that are different from or in addition to those
available to the Company and the Guarantors; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Initial
Purchasers or their respective affiliates, directors, officers, employees or
controlling persons, on the one hand, and the Company and the Guarantors, on the
other hand, and representation of both sets of parties by the same counsel would
present a conflict due to actual or potential differing interests between them,
and in any such event the fees and expenses of such separate counsel shall be
paid by the Company and the Guarantors.  No indemnifying party shall (x) without
the prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding
and does not include a statement as to, or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party, or (y) be liable for
any settlement of any such action effected without its written consent (which
consent shall not be unreasonably withheld), but if settled with the consent of
the indemnifying party or if there be a final judgment of the plaintiff in any
such action, the indemnifying party agrees to indemnify and hold harmless any
indemnified party from and against any loss or liability by reason of such
settlement or judgment.

 

(d)                                 If the indemnification provided for in this
Section 8 shall for any reason be unavailable to or insufficient to hold
harmless an indemnified party under Section 8(a) or 8(b) in respect of any loss,
claim, damage or liability, or any action in respect thereof, referred to
therein, then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid or payable by such indemnified
party as a result of such loss, claim, damage or liability, or action in respect
thereof, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, from the offering of the Notes, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchasers, on the other, with
respect to the statements or omissions that resulted in such loss, claim, damage
or liability, or action in respect thereof, as well as any other relevant
equitable considerations.  The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other, with
respect to such offering shall be deemed to be in the same proportion as the
total net proceeds from the offering of the Notes purchased under this Agreement
(before deducting expenses) received by the Company and the Guarantors, on the
one hand, and the total discounts and commissions received by the Initial
Purchasers with respect to the Notes purchased under this Agreement, on the
other hand, bear to the total gross proceeds from the offering of the Notes
under this Agreement as set forth on the cover page of the Offering Memorandum. 
The relative fault shall be determined by reference to whether the untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by the Company, the
Guarantors, or the Initial

 

30

--------------------------------------------------------------------------------


 

Purchasers, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
For purposes of the preceding two sentences, the net proceeds deemed to be
received by the Company shall be deemed to be also for the benefit of the
Guarantors, and information supplied by the Company shall also be deemed to have
been supplied by the Guarantors.  The Company, the Guarantors, and the Initial
Purchasers agree that it would not be just and equitable if contributions
pursuant to this Section 8(d) were to be determined by pro rata allocation (even
if the Initial Purchasers were treated as one entity for such purpose) or by any
other method of allocation that does not take into account the equitable
considerations referred to herein.  The amount paid or payable by an indemnified
party as a result of the loss, claim, damage or liability, or action in respect
thereof, referred to above in this Section 8(d) shall be deemed to include, for
purposes of this Section 8(d), any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim.  Notwithstanding the provisions of this Section 8(d), no
Initial Purchaser shall be required to contribute any amount in excess of the
amount by which the net proceeds from the sale to Eligible Purchasers of the
Notes initially purchased by it exceeds the amount of any damages that such
Initial Purchaser has otherwise paid or become liable to pay by reason of any
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute as provided in this Section 8(d) are several in
proportion to their respective purchase obligations and not joint.

 

(e)                                  The Initial Purchasers severally confirm
and the Company and the Guarantors acknowledge and agree that the statements
contained in the second sentence under the heading “Plan of Distribution” in the
Pricing Disclosure Package and the Offering Memorandum are correct and
constitute the only information concerning such Initial Purchasers furnished in
writing to the Company or any Guarantor by or on behalf of the Initial
Purchasers specifically for inclusion in any Free Writing Offering Document, the
Preliminary Offering Memorandum, the Pricing Disclosure Package, the Offering
Memorandum, or in any amendment or supplement thereto or in any Blue Sky
Application or in any Marketing Materials.

 

9.                                      Defaulting Initial Purchasers.

 

(a)                                 If, on the Closing Date, any Initial
Purchaser defaults in its obligations to purchase the Notes that it has agreed
to purchase under this Agreement, the remaining non-defaulting Initial
Purchasers may in their discretion arrange for the purchase of such Notes by the
non-defaulting Initial Purchasers or other persons satisfactory to the Company
on the terms contained in this Agreement.  If, within 36 hours after any such
default by any Initial Purchaser, the non-defaulting Initial Purchasers do not
arrange for the purchase of such Notes, then the Company shall be entitled to a
further period of 36 hours within which to procure other persons satisfactory to
the non-defaulting Initial Purchasers to purchase such Notes on such terms.  In
the event that within the respective prescribed periods, the non-defaulting
Initial Purchasers notify the Company that they have so arranged for the
purchase of such Notes, or the Company notifies the non-defaulting Initial
Purchasers that it has so arranged for the purchase of such Notes, either the
non-defaulting Initial Purchasers or the Company may postpone the Closing Date
for up to seven full business days in order to effect any changes that in the
opinion of counsel for the Company or counsel for the Initial Purchasers may be
necessary in the Pricing Disclosure

 

31

--------------------------------------------------------------------------------


 

Package, the Offering Memorandum or in any other document or arrangement, and
the Company agrees to promptly prepare any amendment or supplement to the
Pricing Disclosure Package or the Offering Memorandum that effects any such
changes.  As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context requires otherwise, any party
not listed in Schedule I hereto that, pursuant to this Section 9, purchases
Notes that a defaulting Initial Purchaser agreed but failed to purchase.

 

(b)                                 If, after giving effect to any arrangements
for the purchase of the Notes of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Company as provided
in paragraph (a) above, the aggregate principal amount of such Notes that
remains unpurchased does not exceed one-eleventh of the aggregate principal
amount of all the Notes, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Notes that
such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Notes that such
Initial Purchaser agreed to purchase hereunder) of the Notes of such defaulting
Initial Purchaser or Initial Purchasers for which such arrangements have not
been made; provided that the non-defaulting Initial Purchasers shall not be
obligated to purchase more than 110% of the aggregate principal amount of Notes
that it agreed to purchase on the Closing Date pursuant to the terms of
Section 3.

 

(c)                                  If, after giving effect to any arrangements
for the purchase of the Notes of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Company as provided
in paragraph (a) above, the aggregate principal amount of such Notes that
remains unpurchased exceeds one-eleventh of the aggregate principal amount of
all the Notes, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers.  Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Sections 6 and 11 to the non-defaulting Initial Purchasers and except that
the provisions of Section 8 shall not terminate and shall remain in effect.

 

(d)                                 Nothing contained herein shall relieve a
defaulting Initial Purchaser of any liability it may have to the Company, the
Guarantors or any non-defaulting Initial Purchaser for damages caused by its
default.

 

10.                               Termination.  The obligations of the Initial
Purchasers hereunder may be terminated by the Initial Purchasers by notice given
to and received by the Company prior to delivery of and payment for the Notes
if, prior to that time, any event described in Section 7 shall have occurred or
failed to occur and shall permit the Initial Purchasers to decline to purchase
the Notes, or if the Initial Purchasers shall decline to purchase the Notes for
any other reason permitted under this Agreement.

 

11.                               Reimbursement of Initial Purchasers’
Expenses.  If (a) the Company for any reason fails to tender the Notes for
delivery to the Initial Purchasers, or (b) the Initial Purchasers shall decline
to purchase the Notes for any reason permitted under this Agreement, the Company
and the Guarantors shall jointly and severally reimburse the Initial Purchasers
for all reasonable

 

32

--------------------------------------------------------------------------------


 

out-of-pocket expenses (including fees and disbursements of counsel for the
Initial Purchasers) incurred by the Initial Purchasers in connection with this
Agreement and the proposed purchase of the Notes, and upon demand the Company
and the Guarantors shall pay the full amount thereof to the Initial Purchasers. 
If this Agreement is terminated pursuant to Section 9 by reason of the default
of one or more Initial Purchasers, the Company and the Guarantors shall not be
obligated to reimburse any defaulting Initial Purchaser on account of those
expenses.

 

12.                               Notices, etc.  All statements, requests,
notices and agreements hereunder shall be in writing, and:

 

(a)                                 if to Barclays Capital Inc., shall be
delivered or sent by hand delivery, mail, telex, overnight courier or facsimile
transmission to Barclays Capital Inc., 745 Seventh Avenue, New York, New York
10019, Attention: Syndicate Registration with a copy to Vinson & Elkins LLP,
1001 Fannin Street, Suite 2500, Houston, Texas 77002, Attention: Jim Prince
(Fax: (713) 615-5962), and with a copy, in the case of any notice pursuant to
Section 8(c), to the Director of Litigation, Office of the General Counsel,
Barclays Capital Inc., 745 Seventh Ave., New York, New York 10019;

 

(b)                                 if to Wells Fargo Securities, LLC, shall be
delivered or sent by hand delivery, mail, telex, overnight courier or facsimile
transmission to Wells Fargo Securities, LLC, 550 S. Tryon Street, 5th Floor,
Charlotte, North Carolina 28202, Attention: Transaction Management Department
with a copy Vinson & Elkins L.L.P., 1001 Fannin Street, Suite 2500, Houston,
Texas 77002, Attention: Jim Prince (Fax: (713) 615-5962),

 

(c)                                  if to the Company or any Guarantor, shall
be delivered or sent by mail, telex, overnight courier or facsimile transmission
to Halcón Resources Corporation, 1000 Louisiana Street, Suite 6700, Houston,
Texas 77002, Attention: David Elkouri, with a copy to Mayer Brown LLP, 700
Louisiana Street, Suite 3400, Houston, Texas 77002, Attention: William T. Heller
IV;

 

(d)                                 In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

 

13.                               Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the Initial
Purchasers, the Company, the Guarantors and their respective successors.  This
Agreement and the terms and provisions hereof are for the sole benefit of only
those persons, except that the representations, warranties, indemnities and
agreements of the Company and the Guarantors contained in this Agreement shall
also be deemed to be for the benefit of the affiliates, directors, officers and
employees of the Initial Purchasers and each person or persons, if any,
controlling any Initial Purchaser within the meaning of Section 15 of the
Securities Act.  Nothing in this Agreement is intended or shall be construed to
give any person, other than the persons referred to in this Section 13, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision contained herein.

 

33

--------------------------------------------------------------------------------


 

14.                               Survival.  The respective indemnities, rights
of contribution, representations, warranties and agreements of the Company, the
Guarantors and the Initial Purchasers contained in this Agreement or made by or
on behalf of them, respectively, pursuant to this Agreement, shall survive the
delivery of and payment for the Notes and shall remain in full force and effect,
regardless of any termination of this Agreement or any investigation made by or
on behalf of any of them or any person controlling any of them.

 

15.                               Definition of the Terms “Business Day”,
“Affiliate”, and “Subsidiary”.  For purposes of this Agreement, (a) “business
day” means any day on which the New York Stock Exchange, Inc. is open for
trading, and (b) “affiliate” and “subsidiary” have the meanings set forth in
Rule 405 under the Securities Act.

 

16.                               Governing Law.  This Agreement and any claim,
controversy or dispute arising under or related to this Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

17.                               Waiver of Jury Trial.  The Company and each of
the Initial Purchasers hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

18.                               No Fiduciary Duty.  The Company and the
Guarantors acknowledge and agree that in connection with this offering, or any
other services the Initial Purchasers may be deemed to be providing hereunder,
notwithstanding any preexisting relationship, advisory or otherwise, between the
parties or any oral representations or assurances previously or subsequently
made by the Initial Purchasers: (a) no fiduciary or agency relationship between
the Company, any Guarantor and any other person, on the one hand, and the
Initial Purchasers, on the other, exists; (b) the Initial Purchasers are not
acting as advisors, expert or otherwise, to the Company or the Guarantors,
including, without limitation, with respect to the determination of the purchase
price of the Notes, and such relationship between the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other, is
entirely and solely commercial, based on arms-length negotiations; (c) any
duties and obligations that the Initial Purchasers may have to the Company and
the Guarantors shall be limited to those duties and obligations specifically
stated herein; (d) the Initial Purchasers and their respective affiliates may
have interests that differ from those of the Company and the Guarantors; and
(e) the Company and the Guarantors have consulted their own legal and financial
advisors to the extent they deemed appropriate.  The Company and the Guarantors
hereby waive any claims that the Company and the Guarantors may have against the
Initial Purchasers with respect to any breach of fiduciary duty in connection
with the Notes.

 

19.                               Counterparts.  This Agreement may be executed
in one or more counterparts and, if executed in more than one counterpart, the
executed counterparts shall each be deemed to be an original but all such
counterparts shall together constitute one and the same instrument.

 

20.                               Headings.  The headings herein are inserted
for convenience of reference only and are not intended to be part of, or to
affect the meaning or interpretation of, this Agreement.

 

34

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the agreement between the Company, the
Guarantors, and the Initial Purchasers, please indicate your acceptance in the
space provided for that purpose below.

 

 

Very truly yours,

 

 

 

HALCÓN RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ David S. Elkouri

 

 

Name:

David S. Elkouri

 

 

Title:

Executive Vice President, General Counsel

 

 

 

HALCÓN ENERGY PROPERTIES, INC.

 

HALCÓN FIELD SERVICES, LLC

 

HALCÓN HOLDINGS, INC.

 

HALCÓN OPERATING CO., INC.

 

HALCÓN RESOURCES OPERATING, INC.

 

HALCÓN LOUISIANA OPERATING, L.P.

 

 

By: HALCÓN GULF STATES, LLC,

 

 

its General Partner

 

HALCÓN GULF STATES, LLC

 

HRC ENERGY LOUISIANA, LLC

 

HRC ENERGY, LLC

 

HRC OPERATING, LLC

 

HRC ENERGY RESOURCES (WV), INC.

 

HALCÓN ENERGY HOLDINGS, LLC

 

HALCÓN WILLISTON I, LLC

 

HALCÓN WILLISTON II, LLC

 

HRC PRODUCTION COMPANY

 

HK OIL & GAS, LLC

 

HK ENERGY OPERATING, LLC

 

HK LOUISIANA OPERATING, LLC

 

HK ENERGY, LLC

 

 

 

 

 

 

By:

/s/ David S. Elkouri

 

 

Name:

David S. Elkouri

 

 

Title:

Executive Vice President, General Counsel

 

Signature Page to Purchase Agreement

 

--------------------------------------------------------------------------------


 

Accepted:

 

 

 

BARCLAYS CAPITAL INC.

 

 

 

 

 

By:

/s/ Paul Cugno

 

 

Authorized Signatory

 

 

 

 

 

WELLS FARGO SECURITIES, LLC

 

 

 

 

 

By:

/s/ Robert Johnson

 

 

Authorized Signatory

 

 

Signature Page to Purchase Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

 

 

Principal

 

 

 

Amount of

 

 

 

Notes

 

 

 

to be

 

Initial Purchaser

 

Purchased

 

 

 

 

 

Barclays Capital Inc.

 

$

240,000,000

 

Wells Fargo Securities, LLC

 

$

160,000,000

 

Total

 

$

400,000,000

 

 

I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

LIST OF GUARANTORS

 

Subsidiary

 

State of Incorporation
or Organization

 

 

 

Halcón Energy Properties, Inc.

 

Delaware

 

Halcón Field Services, LLC

 

Delaware

 

Halcón Holdings, Inc.

 

Delaware

 

Halcón Operating Co., Inc.

 

Texas

 

Halcón Resources Operating, Inc.

 

Delaware

 

Halcón Louisiana Operating, L.P.

 

Delaware

 

Halcón Gulf States, LLC

 

Oklahoma

 

HRC Energy Louisiana, LLC

 

Delaware

 

HRC Energy Resources (WV), Inc.

 

Delaware

 

Halcón Energy Holdings, LLC

 

Delaware

 

Halcón Williston I, LLC

 

Texas

 

Halcón Williston II, LLC

 

Texas

 

HRC Production Company

 

Texas

 

HK Oil & Gas, LLC

 

Texas

 

HRC Energy, LLC

 

Colorado

 

HRC Operating, LLC

 

Colorado

 

HK Energy Operating, LLC

 

Texas

 

HK Energy, LLC

 

Texas

 

HK Louisiana Operating, LLC

 

Texas

 

 

II-1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

[g264381kk09i001.jpg]

 

HALCÓN RESOURCES CORPORATION

 

$400,000,000 Re-Opening of 9.75% Senior Notes due 2020

 

December 16, 2013

 

Pricing Supplement dated December 16, 2013 to the Preliminary Offering
Memorandum dated December 16, 2013 of Halcón Resources Corporation. This Pricing
Supplement is qualified in its entirety by reference to the Preliminary Offering
Memorandum.  The information in this Pricing Supplement supplements the
Preliminary Offering Memorandum and supersedes the information in the
Preliminary Offering Memorandum to the extent it is inconsistent with the
information in the Preliminary Offering Memorandum.  Capitalized terms used in
this Pricing Supplement but not defined have the meanings given them in the
Preliminary Offering Memorandum.

 

Issuer

Halcón Resources Corporation

 

 

Guarantors

The notes will be guaranteed on a senior unsecured basis by the Issuer’s current
wholly owned subsidiaries and by any future restricted subsidiaries that
guarantee the Issuer’s indebtedness under a credit facility.

 

 

Title of Securities

9.75% Senior Notes due 2020 (the “Notes”)

 

 

Aggregate Principal Amount

$400,000,000

 

 

Distribution

144A / Regulation S with Registration Rights

 

 

Maturity Date

July 15, 2020

 

 

Issue Price

102.750%, plus accrued interest, if any, from July 15, 2013

 

 

Coupon

9.75%

 

 

Yield to Worst

8.99%

 

 

Interest Payment Dates

January 15 and July 15 of each year, beginning on January 15, 2014

 

 

Record Dates

January 1 and July 1 of each year

 

 

Trade Date

December 16, 2013

 

 

Settlement Date

December 19, 2013 (T+3)

 

 

Optional Redemption

On or after July 15, 2016, at the following redemption prices (expressed as a
percentage of principal amount), plus accrued and unpaid interest, if any, on
the Notes redeemed during the twelve-month period indicated beginning on Julyt
15 of the years indicated below:

 

 

 

Year

 

Price

 

 

 

 

 

 

 

2016

 

104.875

%

 

 

 

 

 

 

2017

 

102.438

%

 

III-1

--------------------------------------------------------------------------------


 

 

2018 and thereafter

 

100.000

%

 

 

Make-Whole Redemption

Make-whole redemption at Treasury Rate + 50 basis points prior to July 15, 2016

 

 

Equity Clawback

Up to 35% at 109.750% prior to July 15, 2015

 

 

Change of Control

101% plus accrued and unpaid interest (following a Rating Decline)

 

 

Book-Running Managers

Barclays Capital Inc.

Wells Fargo Securities, LLC

 

 

CUSIP Numbers

Rule 144A: 40537Q AG5

 

Regulation S: U4057P AE5

 

 

ISIN Numbers

Rule 144A: US40537QAG55

 

Regulation S: USU4057PAE52

 

 

Denominations

Minimum denominations of $2,000 and integral multiples of $1,000 in excess
thereof

 

--------------------------------------------------------------------------------

 

All information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent affected by the
changes described herein.

 

Additional Changes to the Preliminary Offering Memorandum:

 

Use of Proceeds

 

We estimate that the net proceeds from this offering will be approximately
$406.1 million after deducting the initial purchasers’ discounts and commissions
and estimated offering expenses and excluding accrued interest.

 

Capitalization

 

The first sentence on page 38, “Capitalization”, is hereby restated as follows:

The following table sets forth our capitalization as of September 30, 2013 on an
actual basis and as adjusted to reflect this offering and the application of the
net proceeds therefrom.

 

The “As Adjusted” column of the “Capitalization” table on page 38 of the
Preliminary Offering Memorandum is amended to show Cash of $174.6 million, 9.75%
senior notes due 2020 of $1,151.9 million, Total long-term debt of $3,182.9
million and Total capitalization of $5,032.7 million.

 

Footnote 3 to the Capitalization Table is hereby restated as follows:

As adjusted includes $11.0 million issue premium on the notes offered hereby and
actual and as adjusted includes $750.0 million principal amount of existing
notes, net of a $9.1 million unamortized discount at September 30, 2013.

 

--------------------------------------------------------------------------------

 

This material is strictly confidential and has been prepared by the Issuer
solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Memorandum. This material is personal to
each offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the securities. Please refer to
the Preliminary Offering Memorandum for a complete description.

 

The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and
(2) outside the United States to non-U.S. persons in compliance with Regulation
S under the Securities Act, and this communication is only being distributed to
such persons.

 

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or soliciation in such jurisdiction.

 

Any disclaimers or notices that may appear on this Pricing Supplement below the
text of this legend are not applicable to this Pricing Supplement and should be
disregarded. Such disclaimers may have been electronically generated as a result
of this Pricing Supplement having been sent via, or posted on, Bloomberg or
another electronic mail system.

 

III-2

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

A.                                    Insert list of each document provided as
an amendment or supplement to the Preliminary Offering Memorandum to be treated
as part of the Pricing Disclosure Package.

 

B.                                    Insert list of any “road show” materials
or other materials that are Free Writing Offering Documents.

 

IV-1

--------------------------------------------------------------------------------